PER CURIAM.
Having been convicted of the offense of simple burglary, La.R.S. 14:62, and adjudicated a multiple offender under the provisions of La.R.S. 15:529.1, defendant was sentenced to serve one hundred years at hard labor. We note as an error patent on the face of the record of this appeal that *776the sentence is not authorized by law. See, La.C.Cr.P. art. 920(2).
La.R.S. 15:529.1(A)(3), as applied in this case, provides for a sentence of not less than twenty years nor more than the accused’s natural life. The term of 100 years actually imposed on defendant clearly exceeds his natural life, See, State v. Delaney, 359 So.2d 976 (La.1978), and therefore is illegal.
Accordingly, defendant’s sentence is annulled and set aside, and the case is remanded to the district court for resentenc-ing in accordance with law.